DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-9, 10 and 18-20 are objected to because of the following informalities:  

1)	Claims 6-9 recite “said see-through sleeve” or “the see-through sleeve”. Claims 6-9 currently depend on claim 1 which does not provide antecedent basis for “the see-through sleeve”. Claim 3 recites “a see-through sleeve”. Claims 6-9 should depend on claim 3. For the purpose of examination, Examiner assumes claims 6-9 depend on claim 3. 

2)	Claim 10, line 6: “confirm” should be changed to –conform--. 

3)	Claims 18-20 recite “the element”. Claims 18-20 currently depend on claim 15 which does not provide antecedent basis for “the element”. Claim 17 recites “an element”. Claims 18-20 should depend on claim 17. For the purpose of examination, Examiner assumes claims 18-20 depend on claim 17. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 13, 14, 18 and 19 are unclear. Claims 13, 14 and 19 recite “may” which is indefinite as it does not positively recite the claim limitations. The term “may” implies that the limitation could be or also could not be. Examiner suggests changing the term to be “is chosen from” or similar. Additionally claims 13 and 18 recite “appendages and, or other features of any one of an animal”. The interpretation is unclear if the elements are different features from a single animal or different features from different animals. Additionally, it is unclear how an apparatus would have the ability to mimic all animals. Applicants specification discloses at [0035] - [0036], “Further yet, the opposable inserts 22 may mimic various appendages and, or other features of at least one an any one of an animal. Additionally, the opposable inserts 22 may be any one of an animated character, feature of an animated character, and, or printed graphics related to an animated character and, or a feature of an animated character. Further yet, in an embodiment of the invention, a retractable cord may be attached on the head-band 21 to distract the user. Additionally, the retractable cord may be made of the same material as the head-band 21. Further yet, in an embodiment, the retractable cord may further comprise a toy, stuffed animal or the like to further distract/engage a second user…the head-band 21 device may feature a novelty design element, which may be a protrusion mimicking the dorsal appendages of fish and other animals, i.e. shark fins, etc. The protrusion in this particular embodiment may be disposed on a top, front, or sides of the head band portion. Other embodiments cover any and all other novelty design features, which may be distracting to children, including, but not limited to, animated characters, copyrighted characters requiring licensing arrangements, i.e., Disney-themed characters, etc. These elements may also be disposed on a top, front, or sides of the head band portion”. For the purpose of examination, Examiner interprets these limitations to be chosen, during manufacturing, to take the likeness of an animal or an animated character based on the specific claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholl (Blog: How to make a POV headband for your phone, 02/11/2015) in view of Hayden (US PGPub 2019/0087649).

1)	Regarding claim 1, Bartholl discloses a head-band (title, how to make a POV headband for your phone) comprising of:
a circumferential-shaped band (step 1, material list includes headband) configured to stretch and fit over a head of any size (first image of man wearing a headband over his head), said band resting and conforming generally to a forehead of a first user (first image of a man wearing a headband in the middle of his forehead); and
a LED source (step 2 discloses a phone) permanently fixed on the head-band for an outward display of content to a second user (first image shows content being displayed on the phone) wherein, the LED source is securely rested over the forehead of the first user (first image and introduction stating “how you can make a simple POV headband to shoot video from your forehead with your phone”) and is positioned at a center of the first users forehead (first image of a man wearing a headband in the middle of his forehead)
However Bartholl does not disclose for a hands-free engagement from the first user with the second user to distract or engage a child.
Examiner notes the hands-free engagement is an intended user of the device and does not affect the structure of the headband). 
Therefore it would have been obvious to one of ordinary skill in the art to utilize the headband device of Bartholl for a hands-free engagement from a first user with a second user, as taught by Hayden, for the purpose of monitoring how day care workers interact with infants to improve infants learning emotional communication as disclosed at [0004]-[0005] of Hayden. 

2)	Regarding claim 2, Bartholl further discloses wherein the circumferential-shaped band is a sweat-absorbent head-band generally used for absorbing sweat from a user’s hair and, or forehead during physically strenuous activity (step 3 discloses sports style headband).

3)	Regarding claim 4, Bartholl further discloses wherein the LED source is at least one of, a plurality of colors, synced with music, self-adhesive, cuttable or linkable (first image shows the phone with a plurality of colors).

4)	Regarding claim 5, Bartholl further discloses wherein the LED source has at least one of static mode, fade mode, flash mode or music activated mode (first image shows the phone in a camera mode).

Claims 3, 6, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholl in view of Hayden further in view of Tovar (US PGPub 2015/0001290). 


In a similar field of endeavor of phone holders, Tovar discloses wherein the LED source is secured in a see-through sleeve on the head-band ([0007] and Fig. 2B, “a transparent screen can be coupled to the elastic body. The wristband can include a pocket between the screen and the elastic body, the pocket sized and shaped to receive a mobile device”) wherein, said sleeve is affixed to a front surface of the front surface of the head-band for an outward display of content to the second user ([0007] and Fig. 2B, a transparent screen can be coupled to the elastic body). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the method of using Velcro to affix a phone to a headband as taught by Bartholl, to use a different known method of affixing a phone such as putting the phone in a see through pouch as taught by Tovar, for the purpose of substituting known alternative methods to achieve expected results based on current design trends and user preferences. 

2)	Regarding claim 6, the combination of Bartholl and Hayden does not disclose wherein at least a single side of said see-through sleeve is entirely open for easy slipping of the LED source.
	In a similar field of endeavor of phone holders, Tovar discloses wherein at least a single side of said see-through sleeve is entirely open for easy slipping of the LED source ([0038], the access aperture 11 shown in FIG. 1A is in an open configuration such that the user can insert or remove the mobile device to and/or from the pocket 9).
Therefore it would have been obvious to one of ordinary skill in the art to modify the method of using Velcro to affix a phone to a headband as taught by Bartholl, to use a different known method of affixing a phone such as putting the phone in a see through pouch as taught by Tovar, for the purpose of substituting known alternative methods to achieve expected results based on current design trends and user preferences. 


In a similar field of endeavor of phone holders, Tovar discloses wherein the see-through sleeve is a different material as the band, affixed during or after manufacturing of the band ([0007] and Fig. 2B, “a transparent screen can be coupled to the elastic body. The wristband can include a pocket between the screen and the elastic body, the pocket sized and shaped to receive a mobile device”). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the method of using Velcro to affix a phone to a headband as taught by Bartholl, to use a different known method of affixing a phone such as putting the phone in a see through pouch as taught by Tovar, for the purpose of substituting known alternative methods to achieve expected results based on current design trends and user preferences. 

4)	Regarding claim 9, Bartholl further discloses wherein the see-through sleeve may house any one of a mobile device, phone, tablet or electronic reader (first image shows a phone; step 2 discloses a phone).

5)	Regarding claim 15, Bartholl discloses a head-band (title, how to make a POV headband for your phone) comprising of:
a circumferential-shaped band (step 1, material list includes headband) configured to stretch and fit over a head of any size (first image of man wearing a headband over his head), said band resting and conforming generally to a forehead of a first user (first image of a man wearing a headband in the middle of his forehead);
a LED source (step 2 discloses a phone) secured to a front surface of the head-band (step 6 shows the phone attached to the headband; the first image shows the phone attached to the front of the head-band) for an outward display of content to a second user (first image shows content being displayed on the phone); and
wherein the LED source is securely rested over the forehead of the first user (first image and introduction stating “how you can make a simple POV headband to shoot video from your forehead ) and is positioned at a center of the first users forehead (first image of a man wearing a headband in the middle of his forehead). 
However Bartholl does not disclose the LED source secured in a see-through sleeve wherein, said sleeve is permanently affixed to a front surface of the head-band; and for a hands-free engagement from the first user with the second user to distract or engage a child.
In a similar field of endeavor of phone holders, Tovar discloses the LED source secured in a see-through sleeve ([0007] and Fig. 2B, “a transparent screen can be coupled to the elastic body. The wristband can include a pocket between the screen and the elastic body, the pocket sized and shaped to receive a mobile device”) wherein, said sleeve is permanently affixed to a front surface of the head-band ([0007] and Fig. 2B, a transparent screen can be coupled to the elastic body). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the method of using Velcro to affix a phone to a headband as taught by Bartholl, to use a different known method of affixing a phone such as putting the phone in a see through pouch as taught by Tovar, for the purpose of substituting known alternative methods to achieve expected results based on current design trends and user preferences. 
In a similar field of endeavor of headbands including display devices, Hayden discloses for a hands-free engagement from the first user with the second user to distract or engage a child ([0056], “the head band 500 may include a display 504 to display one or more of the at least one image of the first user and the facial presentation data. For example, the display device may show the face of the caregiver as seen from infant's point of view”; Examiner notes the hands-free engagement is an intended user of the device and does not affect the structure of the headband). 
Therefore it would have been obvious to one of ordinary skill in the art to utilize the headband device of Bartholl for a hands-free engagement from a first user with a second user, as taught by Hayden, for the purpose of monitoring how day care workers interact with infants to improve infants learning emotional communication as disclosed at [0004]-[0005] of Hayden. 

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholl, Hayden and Tovar further in view of Carstens (US PGPub 2007/0139875). 

1)	Regarding claim 7, the combination of Bartholl, Hayden and Tovar does not disclose wherein the see-through sleeve is fabricated from the same material as the band, formed seamlessly and coextensively with the band.
	In a similar field of endeavor of phone holders, Carstens discloses wherein the see-through sleeve is fabricated from the same material as the band, formed seamlessly and coextensively with the band ([0031], “Holder 30 comprises elastic regions 31 and a pocket 32 affixed to the holder for receiving and removably mounting electronic device 34. The pocket may be integrally formed in the holder, or it may be separately attached to the holder, e.g., by sewing, gluing or using mechanical fasteners”).
	Therefore it would have been obvious to one of ordinary skill in the art to modify the headband device of Bartholl to include the materials of Carstens for the purpose of substituting know materials to achieve expected results based on user preference or manufacturing availabilities. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholl in view of Hayden and Lamey et al. (US PGPub 2013/0098955). 

1)	Regarding claim 10, Bartholl discloses a head-band (title, how to make a POV headband for your phone) comprising of:
a circumferential-shaped band (step 1, material list includes headband) configured to stretch and fit over a head of any size (first image of man wearing a headband over his head), said band resting and conforming generally to a forehead of a first user (first image of a man wearing a headband in the middle of his forehead);

wherein the LED source is securely rested over the forehead of the first user (first image and introduction stating “how you can make a simple POV headband to shoot video from your forehead with your phone”) and is positioned at a center of the first users forehead (first image of a man wearing a headband in the middle of his forehead)
However Bartholl does not disclose the LED source affixed via a plurality of opposable inserts configured to stretch and conform to form a secure fit of the LED source; for a hands-free engagement from the first user with the second user to distract or engage a child.
In a similar field of endeavor of phone holders, Lamey discloses the LED source affixed via a plurality of opposable inserts configured to stretch and conform to form a secure fit of the LED source ([0019], “the outer body portion 60 and the inner body portion 50 are fastened at opposing edges thereof to the edges of connector portion 40, inner pocket portion 30, outer pocket portion 10, and pocket flap portion 20. Edges of these several portions are aligned and mutually fastened within a space 70 between the connector portion 40 and the inner pocket portion 30 thereby concealing said edges which would otherwise be unsightly if positioned so as to be visible on the exterior 4 or interior 5 surfaces. The armband 3 is sewn together and then turned inside-out through space 70 thereby concealing most of the sewn fabric edges”). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the method of using Velcro to affix a phone to a headband as taught by Bartholl, to use a different known method of affixing a phone such as using a plurality of opposable inserts as taught by Lamey, for the purpose of substituting known alternative methods to achieve expected results based on current design trends and user preferences. 
In a similar field of endeavor of headbands including display devices, Hayden discloses for a hands-free engagement from the first user with the second user to distract or engage a child ([0056], “the head band 500 may include a display 504 to display one or more of the at least one image of the first user Examiner notes the hands-free engagement is an intended user of the device and does not affect the structure of the headband). 
Therefore it would have been obvious to one of ordinary skill in the art to utilize the headband device of Bartholl for a hands-free engagement from a first user with a second user, as taught by Hayden, for the purpose of monitoring how day care workers interact with infants to improve infants learning emotional communication as disclosed at [0004]-[0005] of Hayden. 

2)	Regarding claim 12, Bartholl does not disclose wherein the opposable inserts are of a different material as of the band either affixed during or after manufacturing of the band.
In a similar field of endeavor of phone holders, Lamey discloses wherein the opposable inserts are of a different material as of the band either affixed during or after manufacturing of the band ([0019], “the outer body portion 60 and the inner body portion 50 are fastened at opposing edges thereof to the edges of connector portion 40, inner pocket portion 30, outer pocket portion 10, and pocket flap portion 20. Edges of these several portions are aligned and mutually fastened within a space 70 between the connector portion 40 and the inner pocket portion 30 thereby concealing said edges which would otherwise be unsightly if positioned so as to be visible on the exterior 4 or interior 5 surfaces. The armband 3 is sewn together and then turned inside-out through space 70 thereby concealing most of the sewn fabric edges”). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the headband device of Bartholl to include the materials of Lamey for the purpose of substituting know materials to achieve expected results based on user preference or manufacturing availabilities. 

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Bartholl in view of Hayden and Lamey further in view of Carstens. 


In a similar field of endeavor of phone holders, Carstens discloses wherein the opposable inserts are fabricated from the same material as the band, formed seamlessly and coextensively with the band ([0031], “Holder 30 comprises elastic regions 31 and a pocket 32 affixed to the holder for receiving and removably mounting electronic device 34. The pocket may be integrally formed in the holder, or it may be separately attached to the holder, e.g., by sewing, gluing or using mechanical fasteners”).
Therefore it would have been obvious to one of ordinary skill in the art to modify the headband device of Bartholl to include the materials of Carstens for the purpose of substituting know materials to achieve expected results based on user preference or manufacturing availabilities. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholl in view of Hayden and Lamey further in view of Szues et al. (US PGPub 2012/0043236). 

1)	Regarding claim 13, the combination of Bartholl, Hayden and Lamey does not disclose wherein the opposable inserts may mimic various appendages and, or other features of at least one an any one of an animal.
	In a similar field of endeavor of phone cases, Szues discloses wherein the opposable inserts may mimic various appendages and, or other features of at least one an any one of an animal (figs. 19-20, protective casings designed as animals or characters). 
	Therefore it would have been obvious to one of ordinary skill in the art to modify the phone holder headband of Bartholl to include the animal designed protective casings of Szues for the purpose of substituting known phone cases to achieve expected results based on current design trends and to further appeal to users. 

2)	Regarding claim 14, the combination of Bartholl, Hayden and Lamey does not disclose wherein the opposable inserts may be any one of an animated character, feature of an animated 
In a similar field of endeavor of phone cases, Szues discloses wherein the opposable inserts may be any one of an animated character, feature of an animated character, and, or printed graphics related to an animated character and, or a feature of an animated character (figs. 19-20, protective casings designed as animals or characters). 
	Therefore it would have been obvious to one of ordinary skill in the art to modify the phone holder headband of Bartholl to include the character designed protective casings of Szues for the purpose of substituting known phone cases to achieve expected results based on current design trends and to further appeal to users. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholl, Hayden and Tovar in view of Horan (US 4,864,663). 

1)	Regarding claim 17, the combination of Bartholl, Hayden and Tovar does not disclose further comprising an element projecting from an outer surface of the band configured for dangling over the second user during engagement with the second user.
In a similar field of endeavor of headbands Horan discloses further comprising an element projecting from an outer surface of the band (fig. 4, element 10 protrudes from the headband) configured for dangling over the second user during engagement with the second user (Examiner notes this is the intended use of the element and a headband with the same structure could be used to perform the same function). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the headband of Bartholl to include the protrusion of Horan, for the purpose of substituting known headband designs to achieve expected results based on current design trends and to further appeal to users.

2)	Regarding claim 18, the combination of Bartholl, Hayden and Tovar does not disclose wherein the element mimics the appendages and, or other features of an any one of an animal.

Therefore it would have been obvious to one of ordinary skill in the art to modify the headband of Bartholl to include the animal features of Horan, for the purpose of substituting known headband designs to achieve expected results based on current design trends and to further appeal to users.

3)	Regarding claim 19, the combination of Bartholl, Hayden and Tovar does not disclose wherein the element may be any one of an animated character, feature of an animated character, and, or printed graphics related to an animated character and, or a feature of an animated character.
In a similar field of endeavor of headbands Horan discloses wherein the element may be any one of an animated character, feature of an animated character, and, or printed graphics related to an animated character and, or a feature of an animated character (fig. 2, witch design). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the headband of Bartholl to include the character design of Horan, for the purpose of substituting known headband designs to achieve expected results based on current design trends and to further appeal to users.

4)	Regarding claim 20, the combination of Bartholl, Hayden and Tovar does not disclose wherein the element is fabricated from the same material as the band, formed seamlessly and coextensively with the band.
In a similar field of endeavor of headbands Horan discloses wherein the element is fabricated from the same material as the band, formed seamlessly and coextensively with the band (fig. 4, element 10 protrudes from the headband). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the headband of Bartholl to include the protrusion of Horan, for the purpose of substituting known headband designs to achieve expected results based on current design trends and to further appeal to users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Deakin et al. (US PGPub 2016/0095457) discloses “The individual components that form the preferred embodiment of the apparatus include an insulated beverage holding material forming a cylindrical housing, a stretchable attachment material forming elastic members, and a transparent protective material forming a transparent, sleeve member. To assemble the apparatus, the insulated beverage holding material is cut in one or more pieces to fit a typical beverage can, bottle or glass. The clear protective material is connected to the stretchable attachment material which is then attached to the pre-cut insulated beverage holding material to create the mobile device compartment” ([0004]). 
Freelander (US PGPub 2013/0327909) discloses a perspective view of a user wearing the multimedia device mount (fig. 1). 
Roncarelli (US PGPub 2006/0131468) discloses a perspective view of an accessory for hands-free use of a mobile communication device mounted on a cellular telephone with the loop in a deployed position (fig. 1). 
Nichols, SR (US PGPub 2006/0113339) discloses “The Cell Phone Arm Wonder Pouch is designed for those cell phone users who have difficulty accessing their cell phones because the phones are deep in pockets and purses or hard to reach on belt clips. The Cell Phone Arm Wonder Pouch is designed to fit the upper arm or calf of any user. An elastic strap is securely attached to the pouch, which has a clear window that allows the user to view the keypad and cell phone screen. The Cell Phone Arm Wonder Pouch has a fold over secure closure after the phone is inserted into the pouch. Where ever you go the Cell Phone Arm Wonder Pouch goes with you. You can wear the Cell Phone Arm Wonder Pouch over or under your clothing. When you are not using your phone, the Cell Phone Arm Wonder Pouch is great for discreetly carrying identification, money and other personal items” ([0005]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/

/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693